Citation Nr: 1411672	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  06-02 355	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for kidney cancer, to include as secondary to a service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to April 1963, January 1968 to June 1969, and February 1991 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The matter is now under the jurisdiction of the Houston, Texas RO.

A hearing on this matter was held before a Veterans Law Judge (VLJ) on August 18, 2008.  The hearing transcript is of record.  The VLJ who held the hearing is no longer with the Board.  The Veteran was afforded the option to request another hearing, but did not respond.  38 C.F.R. § 20.707.  

This matter was remanded in January 2009, May 2011, and August 2012 for additional development.

A medical expert opinion from the Veterans Health Administration (VHA) was obtained in July 2013, but was inadequate for purposes of deciding the claim.  Accordingly, another VHA opinion was obtained in October 2013.  The Veteran and his representative were provided a copy of this opinion and afforded the opportunity to submit additional evidence and argument, which the Veteran did in January 2014.

The January 2014 correspondence from the Veteran was received without a waiver of RO jurisdiction.  It is a summary of the Veteran's assertions as to the validity of his claim, which have been set forth in other statements.  It is duplicative of other evidence in the file; in fact, the letter concedes that the Veteran has "no new evidence to submit."  Accordingly, remand of this matter for the issuance of a supplemental statement of the case (SSOC) is not required.  38 C.F.R. § 19.31.  

The Veteran perfected an appeal for entitlement to service connection for a right great toe disability, which was granted by a January 2013 rating decision.  The Board no longer has jurisdiction over this issue.  
 

FINDING OF FACT

Kidney cancer is not attributable to active service, nor was it caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for kidney cancer are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b), 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

 Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

August 2003 and February 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  A March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a January 2013 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any other VA or non-VA treatment records that are pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  VA examinations were conducted in August 2006,  September 2006, April 2009 and June 2011, and VHA opinions were obtained in July 2013 and October 2013.  The April 2009 and June 2011 VA examinations addressed the Veteran's assertions that his kidney cancer is secondary to a service connected disability.  The October 2013 VHA opinion addressed the question of direct service connection.  These conclusions are supported by thorough reviews of the claim file and pertinent medical literature, and are adequate for purposes of deciding the claim.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).   

Law and Regulations

The Veteran was diagnosed with kidney cancer in 2001.  He asserts that the disease is the result of exposure to herbicides during his service in Vietnam; or, that it is the result of exposure to petroleum products and other environmental toxins during his active service; or, that it was caused or aggravated by a service-connected disability, such as diabetes mellitus and associated renal dysfunction.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran served in the Republic of Vietnam in 1970, and is presumed to have been exposed to dioxin-containing herbicides.  38 U.S.C.A. § 1116; 38 C.F.R.                §§ 3.307(a) and 3.309(e).

Presumptive Service Connection

Presumptive service connection based on herbicide exposure may only be granted for a specific list of diseases.  38 C.F.R. § 3.309(e).  Kidney cancer is not among them.  Id.  A presumption also exists for certain chronic diseases, including malignant tumors, that become manifest to a compensable degree within one year following active service.  38 C.F.R. §§ 3.307, 3.309.  The tumor in the Veteran's kidney was not identified for many years after his discharge from active service.   Accordingly, kidney cancer cannot be presumptively linked to service.  However, service connection may still be established with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Direct Service Connection

The Veteran does not assert, and the record does not reflect, that kidney cancer first manifested during a period of active service.  Instead, the Veteran contends that his renal cell carcinoma is directly traceable to exposure to environmental toxins during service, including dioxin compounds, petroleum products, industrial solvents and heavy metals during his service.  

The Veteran served 8 years in the U.S. Air Force as an aircraft mechanic; thus, exposure to petroleum products is conceded based on the circumstances of his service.  38 U.S.C.A. § 1154(a).  He was also stationed at Kelly Air Force Base, outside of San Antonio, Texas, during the 1960s; this site is known to have been contaminated by petroleum products, heavy metals, and industrial solvents, including trichloroethylene (TCE), a chlorinated solvent, during the period of time it was used by the U.S. Air Force.  See, e.g., Michael Barajas:  Questions Linger Over Kelly AFB Contamination Even After Property Changes Hands, San Antonio Current, October 12, 2011.  As such, exposure to TCE, heavy metals, and other environmental toxins during service is also conceded.  Id. 

The VA examinations and the July 2013 VHA opinion do not adequately address the question of whether the Veteran's kidney cancer is directly attributable to his service, including as due to exposure to environmental toxins; thus, they are of no probative value on the issue of direct service connection.  

The October 2013 VHA opinion was written by a physician specializing in occupational medicine.  His report reflects a thorough and detailed summary of the relevant evidence.  

According to the specialist, there are many environmental factors which may cause renal cell carcinoma.  The risk factors with the strongest association with renal cell carcinoma are smoking and obesity.  Some studies have linked diabetes mellitus to the development of renal cell carcinoma. 

According to medical literature, there is "limited/suggestive evidence of an association" between "chronic exposure" to TCE and the development of kidney cancer.  As to heavy metals, the examiner indicated that only lead is known to have a "strong epidemiological association with renal cancers."    

As to the Veteran's exposure to herbicides containing dioxin, the examiner cited to studies conducted by the National Academy of Science, which found "inadequate or insufficient evidence to determine whether there is an association between renal cancer" and exposure to herbicides.

The examiner then applied known scientific rules of causation to determine whether there is a causal relationship between the Veteran's conceded in-service exposures and the development of his kidney cancer, and concluded that such a causal relationship does not exist.  Although studies had shown an "association" between chronic exposure to TCE and the development of kidney cancer, the physician noted that such an "association is not synonymous with causality."  The strongest risk factor for the development of kidney cancer is smoking; the Veteran has a long history of heavy smoking, and has developed several tobacco-related diseases.  An additional risk factor for the development of kidney cancer is obesity; the Veteran has an elevated body mass index (BMI).  

The examiner also stated that there was no evidence of significant exposure to lead, which is the only heavy metal known to be associated with the development of renal cell carcinoma.  

Accordingly, the examiner found that the Veteran's cancer is more likely attributable to smoking, and less likely attributable to environmental toxins.  His opinion is based on an exhaustive review of the evidence of record, as well as various medical treatises, articles and studies, and his own professional judgment.  It is uncontradicted by any other competent medical evidence.  Accordingly, it is of significant probative value.  

The Veteran asserts that his cancer must have been the result of service or a service-connected disability, because of his various environmental exposures and because he has no family history of cancer.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the onset and etiology of kidney cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Secondary Service Connection

A VA examination conducted in August 2006, and subsequent addendum received in October 2006, found that the Veteran's stage 3 renal dysfunction is secondary to his service-connected diabetes mellitus, but made no findings with respect to whether renal cell carcinoma is caused or aggravated by either of those diseases.  

An April 2009 VA examination noted that it is "possible" that the renal dysfunction that is associated with the Veteran's diabetes can result in the development of kidney cancer, but found that "these connections are too tenuous ... to make a definitive connection" between diabetes and kidney cancer.  

A June 2011 VA examination found that "renal cell carcinoma ... occurs without a known etiology or cause.  None of the veteran's current service connected medical conditions or their treatments represent documented risk factors for developing this type of kidney cancer."  The examiner concluded that it was "unlikely that this cancer is related to military service, or was aggravated or caused by his current service connected disabilities."  

The October 2013 VHA medical expert noted that there was a "statistical association" between diabetes mellitus and the development of kidney cancer, however, "it is my opinion that the epidemiologic studies have not supported a causal relationship."

There is no medical evidence to support a finding that kidney cancer was caused or aggravated by a service-connected disability.  Although the Veteran contends otherwise, he is not competent to comment as to the etiology of kidney cancer.  Id.  Accordingly, his statements are of no probative value.

The preponderance of the evidence is against the claim for service connection for kidney cancer; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for kidney cancer, to include as secondary to a service-connected disability, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


